DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/22 has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for “a collar device having a partially circumferential body with two distal ends defining a fixed inner circumference therebetween” as amended into claims 1 and 13.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 13 and the claims that depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There was no support in the originally filed disclosure for the negative limitation “without altering the fixed inner circumference”. This limitation is a negative limitations which does not have basis from the originally filed disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “a fixed inner circumference” requires or does not require structurally of the collar device. Does the fixed inner circumference refer to the length of the collar being fixed, or does the fixed inner circumference refer to the material not being extensible? It is unclear what would or would not read of this limitation, since the specification is silent as to what a fixed circumference is of the collar.

Claims 1 and 13 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “without altering the fixed circumference” requires of the collar structurally to function or not function as claimed. The specification fails to mention what altering of the fixed circumference would be or would require of the collar. It is unclear what collar structure would or would not read on this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	Claims 1-2 and 4-7, 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2014/0276278) in view of Lee (US 2009/0173340).
 	In regard to claim 1, Smith et al. teaches the following: a system comprising: a collar device (collar: 113) having a partially circumferential body with two distal ends defining a fixed inner circumference there between (collar of Figure 18 having body with circumference between ends), the collar device being sized to be worn around a human neck (paragraphs 0120 and 0151), the two distal ends further defining an opening of the partially circumferential body there between that is positionable at a laryngeal prominence of the human neck when the collar device is worn (see figure 18 and paragraph 0051, opening is capable of being positionable at a user’s laryngeal, paragraph 0120), and at least one pair of pressure pad modules (pad-type protuberances: 103) on the collar device (113) that are engaged along the fixed inner circumference of the collar device between the two distal ends to position the pressure pad modules without altering the fixed inner circumference on the collar device between the two distal ends to align the pressure pad modules on two or more veins on the human neck (paragraphs 0101- 0102, pads positioned/fixed on interior of band at or near the terminal ends with no altering of the inner circumference of the band), so that each pressure pad module has at least a portion that extends from the fixed inner circumference in a direction that applies pressure on a respective one of the two or more veins when the collar device is worn (paragraph 0138, the collar partially encircling the neck and being formed of a resilient spring-like material with compression pads mounted thereto to function like a spring clip to exert pressure against the jugular vein of a user’s neck).
 	However, Smith et al. fails to teach the pressure pad modules explicitly being slidably attached to the defined inner circumference of the collar device.
 	Lee teaches a device with pads that are slidable along a belt/band to apply the proper pressure to a user’s body and align at the proper location (paragraph 0063) Further, Lee teaches the pads/modules that are slidably attached to a device to align and apply pressure in two different ways/embodiments. In the first embodiment, Lee teaches wherein the pressure pads/modules are attached to the inner circumference of the strap device by a reversible fastener that allows the pads/modules to align along the user’s body part as desired (sleeve attachment: paragraph 0045 and Figures 2A and 2B). In a second embodiment, Lee teaches the pressure pad modules are attached to the inner circumference of the device via a screw attachment that allows for tightening of the pads sliding inward and outward from the band/belt to align with the human body (paragraph 0063).
 	It would have been obvious before the effective filing date to one having ordinary skill in art to have provided the pressure pad module of Smith with the screw pad attachment or the sleeve pad attachment as taught by Lee, since the pressure pads of Smith provided on the collar with a screw fastener would provide a collar having a releasable attachment means for the pads/modules allowing the pads/modules to be adjusted (loosen/tighten) to align against the users skin to create an better fit of the device and provide the desired amount of pressure around the user’s body as needed (Lee: paragraph 0063). Further, the pads of Smith being attached to the collar device by a sleeve attachment as taught by Lee, provides a collar device that allows the pads to be removably attached to the collar and also to be adjusted along the circumference of the collar to align at the desired point along a user’s body as needed (Lee: paragraph 0045). Here we are taking one well-known fixed circumferential body with attached pads/modules (Smith et al.) and replacing the attaching means of the pads/modules with another well-known means to attach pads to a circumferential body (Lee), to provide a fixed circumferential body with removable and replaceable pad/modules as needed for cleaning or replacement.

 	In regard to claim 2, the combined references teach wherein the collar comprises a memory shape material (Smith et al.: paragraph 0042).  

 	In regard to claim 4, the combined references teach wherein each pressure pad module comprises an inwardly-facing protuberance (Smith et al: paragraphs 0093-0094).  

 	In regard to claim 5, the combined references teach wherein the inwardly-facing protuberance has a shape that is adjustable (Smith et al: inflatable protuberances adjust shape as inflated or deflated; paragraphs 0024).  

 	In regard to claim 6, the combined references teach wherein the inward-facing protuberance is inflatable (Smith et al: inflatable protuberances; paragraphs 0024).  

 	In regard to claim 7, the combined references teach wherein the inwardly-facing protuberance comprises a resilient and deformable band (Smith: bladder is resilient and deformable: paragraph 0092).   

 	In regard to claim 9, the combined references teach wherein the pressure pad modules are sized to apply pressure to the internal jugular veins, the external jugular veins, or both (Smith et al: paragraph 0096).   

 	In regard to claim 10, the combined references teach wherein the collar device is adapted to apply an inward pressure on the neck of 10-80 mm Hg (Smith et al.: paragraph 0142 and 0144). 

 	In regard to claim 12, the combined references teach wherein the partially circumferential body is semi-rigid or rigid (Smith: paragraph 0051 details collar is made of rigid or semi-rigid material)

Claims 1-2, 4-12 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2014/0276278) in view of Dingfeld (US 1,481,354).
 	In regard to claim 1, Smith et al. teaches the following: a system comprising: a collar device (collar: 113) having a partially circumferential body with two distal ends defining a fixed inner circumference there between (collar of Figure 18 having body with circumference between ends), the collar device being sized to be worn around a human neck (paragraphs 0120 and 0151), the two distal ends further defining an opening of the partially circumferential body there between that is positionable at a laryngeal prominence of the human neck when the collar device is worn (see figure 18 and paragraph 0051, opening is capable of being positionable at a user’s laryngeal, paragraph 0120), and at least one pair of pressure pad modules (pad-type protuberances: 103) on the collar device (113) that are engaged along the fixed inner circumference of the collar device between the two distal ends to position the pressure pad modules without altering the fixed inner circumference on the collar device between the two distal ends to align the pressure pad modules on two or more veins on the human neck (paragraphs 0101- 0102, pads positioned/fixed on interior of band at or near the terminal ends with no altering of the inner circumference of the band), so that each pressure pad module has at least a portion that extends from the fixed inner circumference in a direction that applies pressure on a respective one of the two or more veins when the collar device is worn (paragraph 0138, the collar partially encircling the neck and being formed of a resilient spring-like material with compression pads mounted thereto to function like a spring clip to exert pressure against the jugular vein of a user’s neck).
 	However, Smith et al. fails to teach the pressure pad modules explicitly being slidably attached to the defined inner circumference of the collar device.
 	Dingfeld teaches a device with pressure pads/knobs that are laterally slidable along a defined inner circumference of the band to apply pressure that aligns with a user’s head/neck at the proper location (page 1, lines 69-73, 80-89 and page 2, lines 18-31).
 	It would have been obvious before the effective filing date to one having ordinary skill in art to have provided the pressure pad module of Smith with the laterally adjustable knobs/pads as taught by Dingfeld, since the pressure pads of Smith provided on the collar band with a screw fastener in channels/slots would provide a collar band having a releasable attachment means for the pads/modules allowing the pads/modules to be laterally adjusted along the collar bands circumference to provide the desired amount of pressure around the user’s neck as needed (Dingfeld: page 1, lines 80-89 and page 2, lines 17-31). Here we are taking one well-known fixed circumferential body with attached pads/modules (Smith et al.) and replacing the attaching means of the pads/knobs with another well-known means to attach pads to a circumferential body (Dingfeld), to provide a fixed circumferential body with removable and replaceable pad/modules as needed for cleaning or replacement.

 	In regard to claim 2, the combined references teach wherein the collar comprises a memory shape material (Smith et al.: paragraph 0042).  

 	In regard to claim 4, the combined references teach wherein each pressure pad module comprises an inwardly-facing protuberance (Smith et al: paragraphs 0093-0094).  

 	In regard to claim 5, the combined references teach wherein the inwardly-facing protuberance has a shape that is adjustable (Smith et al: inflatable protuberances adjust shape as inflated or deflated; paragraphs 0024).  

 	In regard to claim 6, the combined references teach wherein the inward-facing protuberance is inflatable (Smith et al: inflatable protuberances; paragraphs 0024).  

 	In regard to claim 7, the combined references teach wherein the inwardly-facing protuberance comprises a resilient and deformable band (Smith: bladder is resilient and deformable: paragraph 0092).  
 	In regard to claim 8, Dingfeld teaches wherein the pressure pad/knob modules (29, 29) are slidably engaged in a channel (19, 19) disposed in the partially circumferential body and along the inner circumference and the pressure pad modules are held at a desired location along the inner circumference by a fastener (fastener is screw and/or wing nut: page 1, lines 69-89 and page 2, lines 18-31). Smith et al. teaches the fixed circumferential body with attached pads/modules and Dingfeld teaches another means for attaching pads/modules to a circumferential body.
 	 It would have been obvious before the effective filing date to one having ordinary skill in art to have provided the pressure pad module of Smith with the lateral screw/wing nut attachment and channel as taught by Dingfeld, since the pressure pads of Smith provided on the collar with a screw/wing nut fastener and channel would provide a releasable attachment means for the pad that allow the pad to be laterally adjusted along the channel/slot and further allows for removing of the pads/knobs as desired or needed. 

 	In regard to claim 9, the combined references teach wherein the pressure pad modules are sized to apply pressure to the internal jugular veins, the external jugular veins, or both (Smith et al: paragraph 0096).   

 	In regard to claim 10, the combined references teach wherein the collar device is adapted to apply an inward pressure on the neck of 10-80 mm Hg (Smith et al.: paragraph 0142 and 0144).

 	In regard to claim 11, Dingfeld teaches wherein each pressure pad/knob module (29, 29) is slidably engaged in a channel (19, 19) on an inner side of the collar device about the inner circumference to position each pressure pad module at a desired location along the inner circumference (page 1, lines 69-89 and page 2, lines 18-31). Smith et al. teaches the fixed circumferential body with attached pads/modules and Dingfeld teaches another means for attaching pads/modules to a circumferential body.
 	 It would have been obvious before the effective filing date to one having ordinary skill in art to have provided the pressure pad module of Smith with the channel as taught by Dingfeld, since the pressure pads of Smith provided on the collar in a channel would provide a releasable attachment means for the pad that allow the pad to be laterally adjusted along the channel/slot to align properly with user’s neck/head as needed (page 1, lines 69-73 and page 2, lines . 
 
 	In regard to claim 12, the combined references teach wherein the partially circumferential body is semi-rigid or rigid (Smith: paragraph 0051 details collar is made of rigid or semi-rigid material).

 	In regard to claim 13, Smith et al. teaches the following: a system comprising: a collar device (collar: 113) having a partially circumferential body with two distal ends defining a fixed inner circumference there between (collar of Figure 18 having body with circumference between ends), the collar device being sized to be worn around a human neck (paragraphs 0120 and 0151), the two distal ends further defining an opening of the partially circumferential body there between that is positionable at a laryngeal prominence of the human neck when the collar device is worn (see figure 18 and paragraph 0051, opening is capable of being positionable at a user’s laryngeal, paragraph 0120), and a first pair of inward facing pressure pad modules (pad-type protuberances: 103) on the collar device (113) that are engaged along the fixed inner circumference of the collar device between the two distal ends to a position that applies pressure on one or more veins in the human neck when the collar device is worn without altering the fixed inner circumference (paragraphs 0101-0102, pads positioned on interior of band at or near the terminal ends) and (paragraph 0138, the collar partially encircling the neck and being formed of a resilient spring-like material with compression pads mounted thereto to function like a spring clip to exert pressure against the jugular vein of a user’s neck).
 	However, Smith et al. fails to teach a channel disposed about the inner circumference and the pressure pad modules being slidably engaged in the channel along the defined inner circumference of the collar device to position each pressure pad module on the collar device between the two distal ends.
 	Dingfeld teaches a band device with a channel disposed about the inner circumference (see channel/slot 20, 20); wherein the first pair of pressure pads/knobs (29, 29) are slidably engageable in the channel along the defined inner circumference of the band to align and apply pressure to a user’s head/neck at the proper location and to position each pressure pad module on the collar device between the two distal ends (page 1, lines 69-73, 80-89 and page 2, lines 18-31, each pad/knob 29, 29 create the pair that can be removably attached to one of the channels 19 or 19 as desired so that the pair of pads/knobs 29, 29 are laterally slidably in the one channel and positioned along the band between the two distal ends). 
 	It would have been obvious before the effective filing date to one having ordinary skill in art to have provided the pressure pad modules of Smith with the laterally adjustable removable knobs/pads engaged in a channel as taught by Dingfeld, since the pressure pads of Smith attached on the collar band with a screw fastener and being releasably engaged in one of the channels would provide a collar band having a releasable attachment means for the pads/modules allowing the pads/modules to not only be laterally adjusted along the collar band within one of the channels but also to be interchanged from one channel to the other as desired creating a device that provides the desired amount of pressure around the user’s neck as needed (Dingfeld: page 1, lines 80-89 and page 2, lines 17-31). Here we are taking one well-known fixed circumferential body with attached pads/modules (Smith et al.) and replacing the attaching means of the pads/knobs with another well-known means to attach pads to a circumferential body (Dingfeld), to provide a fixed circumferential body with removable and replaceable pad/modules as needed for cleaning or replacement.

 	In regard to claim 14, the combined references teach wherein each pressure pad module comprises an inwardly-facing protuberance (Smith et al: paragraphs 0093-0094).  

 	In regard to claim 15, the combined references teach wherein the inwardly-facing protuberance has a shape that is adjustable (Smith et al: inflatable protuberances adjust shape as inflated or deflated; paragraphs 0024).  

 	In regard to claim 16, the combined references teach wherein the inward-facing protuberance is inflatable (Smith et al: inflatable protuberances; paragraphs 0024).  

 	In regard to claim 17, the combined references teach wherein the pressure pad modules are sized to apply pressure to the internal jugular veins, the external jugular veins, or both (Smith et al: paragraph 0096).   

 	In regard to claim 18, the combined references teach wherein the collar device is adapted to apply an inward pressure on the neck of 10-80 mm Hg (Smith et al.: paragraph 0142 and 0144). 

 	In regard to claim 19, the combined references teach wherein the partially circumferential body is semi-rigid or rigid (Smith: paragraph 0051 details collar is made of rigid or semi-rigid material).

 	In regard to claim 20, the combined references teach wherein the first pair of pressure pad modules are removably attached in the channel (Dingfeld: teaches the pads/knobs being removably attached due to the nut and screw or nut and wing nut attachment: page 1, lines 74-80 and page 2, lines 17-31).
 	It would have been obvious before the effective filing date to one having ordinary skill in art to have provided the pressure pad module of Smith with the laterally adjustable removable knobs/pads as taught by Dingfeld, since the pressure pads of Smith provided on the collar band with a removable screw fastener in channels/slots would provide a collar band having a releasable attachment means for the pads/modules allowing the pads/modules to not only be laterally adjusted along the collar bands circumference to provide the desired amount of pressure around the user’s neck as needed but also allow for removable as desired  (Dingfeld: page 1, lines 80-89 and page 2, lines 17-31). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2014/0276278) and Lee (US 2009/0173340) in view of Duelo Riu (US 2010/0042138).
 	Smith, Lee, and Duelo Riu fail to teach the system comprising two or more pairs of pressure pad modules.
 	In regard to claim 3, Duelo Riu teaches wherein the system comprises two or more pairs of pressure pad modules (Duelo Riu: teaches removable and changeable pads 17, 17’: paragraph 0029 and claim 11).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the pressure device of Smith and Lee with the changeable pads as taught by Duelo Riu, since the pressure device of Smith and Lee provided with the changeable pads would provide a device with removable pads that can be changed out as desired and based upon need (paragraph 0010 of Duelo Riu).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2014/0276278) and Dingfeld (US 1,481,354) in view of Duelo Riu (US 2010/0042138).
 	Smith, Dingfeld, and Duelo Riu fail to teach the system comprising two or more pairs of pressure pad modules.
 	In regard to claim 3, Duelo Riu teaches wherein the system comprises two or more pairs of pressure pad modules (Duelo Riu: teaches removable and changeable pads 17, 17’: paragraph 0029 and claim 11).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the pressure device of Smith and Dingfeld with the changeable pads as taught by Duelo Riu, since the pressure device of Smith and Dingfeld provided with the changeable pads would provide a device with removable pads that can be changed out as desired and based upon need (paragraph 0010 of Duelo Riu).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2014/0276278) and Dingfeld (US 1,481,354) in view of Duelo Riu (US 2010/0042138).
 	Smith, Dingfeld, and Duelo Riu fail to teach the system comprising two or more pairs of pressure pad modules.
 	In regard to claim 21, Duelo Riu teaches wherein the system comprises a second set of pressure pad modules (Duelo Riu: teaches multiple removable and changeable pads 17, 17’: paragraph 0029 and claim 11).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the pressure device of Smith and Dingfeld with the changeable pads as taught by Duelo Riu, since the pressure device of Smith and Dingfeld provided with the changeable pads would provide a device with removable pads that can be changed out as desired and based upon need (paragraph 0010 of Duelo Riu).

Response to Arguments
Applicant's arguments filed 08/19/22 have been fully considered but they are not persuasive. 
Applicant remarks that Smith does not disclose a pair of pressure pad modules that in combination with a "fixed inner circumference" are "slidably engaged ... to align ... and that applies Applicant: Q30 SPORTS SCIENCE, LLCAttorney Docket No.: 0014738USU/4479Serial No.: 16/114,831pressure on a respective one of the two or more veins in the human neck when the collar device is worn". 
Smith teaches a partially circumferential band with a fixed inner circumference having attached pads/modules that align with the user’s veins when placed along a user’s neck (paragraph 0101-0102). It is noted that the claim does not require the “align” limitation to rely on the sliding along the fixed inner circumference. The limitation requires that the pads/modules need to align with veins of a human neck when worn, which is taught by Smith (paragraph 0029). 

 	Further, Applicant remarks that Lee, Dingeld and Duelo Riu do not remedy the deficiency. None disclose the feature of the pressure pad modules being slidably engaged to both align and that applies pressure on a respective one of the two or more veins in the human neck when the collar device is worn. 
 	It is noted that Smith teaches a partially circumferential band with a fixed inner circumference with attached pads/modules that align with the user’s veins when placed along a user’s neck (paragraph 0029). It is noted that the limitation does not require the “align” having to do with sliding along the fixed inner circumference. The limitation requires that the pads/modules need to align with veins of a human neck when worn, which is taught by Smith (paragraph 0029). However, Lee does teach in one embodiment, the pads/modules attachment via sleeves that are slidably attached and adjustable along the circumferential length of the band to align with the user’s body parts as desired (see Figures 1-4 and paragraph 0045). Further, Lee does teach in a second embodiment, the pressure pad modules being attached to the inner circumference of the device via a screw attachment that allows for tightening of the pads sliding inward and outward from the band/belt to align with a human body (paragraph 0063). This inward and outward sliding of the pads along the fixed inner circumference of Smith would align the pads/modules to the veins of a user’s body. Finally, Dingfeld teaches a circumferential band with pressure pads/knobs that are attached laterally slidable along a defined inner circumference of the band to apply pressure and align with a user’s head/neck at the proper location (page 1, lines 69-73, 80-89 and page 2, lines 18-31). This screw attachment of the pads/modules as taught by Dingfeld provided as the attachment means of the pads/modules to the fixed circumferential band of Smith would teaches pads/modules that are slidably engaged and align with the user’s veins inwardly and outwardly.
 	In both rejections, we are taking one well-known fixed circumferential body with attached pads/modules (Smith et al.) and replacing the attaching means of the pads/modules with other well-known means to attach pads/knobs/modules to a circumferential body (Lee and Dingfeld), to provide a fixed circumferential body with removable and replaceable pad/modules as needed for cleaning or replacement.

Examiner’s note
 	It is noted that the claims do not detail a structure that is different from the prior art. That structure being a single channel having a length that extends along the length of the partially circumferential body between the distal ends, wherein each pad of the pair of inward facing pressure pad modules is engaged in the channel and slidable along the length of the channel to position and align each pressure pad to the veins of a user’s neck when worn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732